Citation Nr: 1126235	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  10-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a right ear hearing loss disability.

2.	Entitlement to an initial compensable evaluation for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1943 to February 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was brought before the Board in May 2010, at which time the claim was remanded to the Agency of Jurisdiction (AOJ) to further assist the Veteran in the development of his claims.  The case was again before the Board in November 2010 at which point it was remanded again to assist the Veteran, including obtaining private treatment records and affording him a new VA examination.  The AOJ requested records from Express Imaging in November 2010 and March 2011 and records from January 2008 were supplied.  The AOJ also requested records from The Rehab Center in November 2010 and January 2011, but no records were submitted.  The Veteran was notified in January and March 2011 that he could submit additional records if he had any in his possession.  The Veteran was afforded a VA audiological examination in April 2011.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	The Veteran's current right ear hearing loss disability is not shown to be due to a disease or injury in service, or to any incident of his military service, and it was not manifested within one year of service.

2.	An audiometric examination corresponds to a level V for the left ear.
CONCLUSIONS OF LAW

1.	The Veteran's right ear hearing loss disability was not incurred in or aggravated by military service, nor may hearing loss be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2010).

2.	The criteria for a compensable evaluation for a left ear hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in April 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, prior to the initial rating decision in this matter, an April 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The VA has also obtained private treatment records and associated them with the file.  As noted above, the AOJ has exhausted all attempts to retrieve any further private treatment records.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in August 2008, July 2010, and April 2011 to obtain opinions as to his hearing loss disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a current disability on the basis of presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for hearing loss may be established based on a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307, 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is alleging that his current right ear hearing loss disability occurred while in-service when he was exposed to loud noises while stationed on a ship.  For this reason, the Veteran contends his claim of service connection should be granted.  

The report of a July 2010 VA examination indicates the Veteran currently has a right ear hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.
Here, the Veteran's service treatment records are silent as to any complaints, treatment, or diagnosis of a right ear hearing loss disability.  In this regard, the Board observes that at the medical examination given at entrance to active duty, in January 1943, the Veteran's right ear hearing was 15/15 and normal with no defects noted.  Furthermore, at the Veteran's separation examination in February 1946, his right ear hearing was marked as normal and he received 15/15 for the whispered and spoken voice tests, 40/40 for the watch test, and 20/20 for the coin click test.

In short, the records are devoid of any complaints, diagnoses, or treatments consistent with an in-service incurrence of a right ear hearing loss disability.  The lack of findings of record of an in-service incurrence weighs against the Veteran's assertion that he suffered this disability in-service.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  For the reasons discussed below, the Board concludes they have not.

There is no medical evidence of complaints or findings of record to indicate the Veteran had a right ear hearing loss disability until a private audiology treatment record from April 1993.  At this time, the Veteran stated that he suffered from hearing loss for 5 years but  ". . . after hearing Oral Roberts. . . [he] got his hearing back."  He said his hearing loss had since returned. The April 1993 treatment record indicated that the Veteran was approved for a hearing aid to help with his right ear hearing loss.  As such, the Board observes that the earliest complaint of a right ear hearing loss disability is from 1988, 42 years following the Veteran's separation from active service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board notes that this private treatment record is silent as to any reference of an in-service injury.  The length of time between separation from service and evidence of complaints of a right ear hearing loss disability over 40 years later, and without reference to service, weigh against the Veteran's current assertion that he suffered a right ear hearing loss disability in-service.

The Veteran has provided VA treatment records which show that he received two general medical evaluations, one in July 1993 and one in June 1998.  In the July 1993 VA physical record, the Veteran reported that he suffered from arthritis, especially in his hands.  However, the Veteran reported no hearing loss of either ear at this time.  The physician fully examined the Veteran, diagnosing him with degenerative arthritis, and recorded that the Veteran's ears were "unremarkable."  At the June 1998 VA physical the Veteran complained of arthritis in his left hip, knee, and occasionally in his left shoulder beginning 5 years earlier.  The Veteran did not report suffering from hearing loss in this record either.  The Veteran was fully examined, diagnosed with degenerative osteoarthritis, and again his ears were recorded as "unremarkable."  As the Veteran had full physicals, where other problems were noted, in both July 1993 and June 1998, and he failed to report right ear hearing loss at either examination, this weighs against his claim.

The Veteran submitted a private treatment record dated February 1994 from The Rehab Center.  The single sheet record shows that the Veteran was admitted as a patient for hearing impairment reasons with no further detail.  There are also private treatment records from Dr. Y. from December 2007 which note that the Veteran had no response in his right ear to air or bone conduction and the speech discrimination test provided no results for the right ear.  The treatment record further indicated the Veteran reported he had suffered from right ear hearing loss for the previous 15 years, or since 1992.  In both of these private records, the Veteran did not reference in-service noise exposure, or complain that he had been suffering from a right ear hearing loss disability since service.  As such, this evidence weighs against the Veteran's claim that he incurred this disability in-service.

The Veteran also went in for an audiology assessment in November 2007 at the VA Medical Center in Cleveland.  The VA treatment record stated that the Veteran complained of difficulty hearing in almost all situations.  However, there is no reference to in-service noise exposure at this assessment and the Veteran did not report that he had experienced hearing loss since separation from service.  
The January 2008 VA treatment records noted that an MRI performed by Express Imaging revealed a right acoustic neuroma.  The Veteran ultimately declined surgery to have it removed.  There is a note in the Veteran's VA treatment records that the Veteran's wife believed his hearing loss was less likely due to an acoustic neuroma because he had been suffering from hearing loss for 20 years and was only recently diagnosed with an acoustic neuroma.  However, as there is no reference in any of these records to in-service noise exposure or that the Veteran has suffered from a right ear hearing loss disability since service, this evidence weighs against the Veteran's current assertion that he suffered this disability in-service.

As noted above, the Veteran was provided VA audiological examinations in August 2008 and July 2010.  After examining the Veteran and reviewing the claims folder, including the entrance and separation exams which were normal, the August 2008 VA examiner opined that the Veteran's current hearing loss was not service related as he had been diagnosed with an acoustic neuroma in January 2008.  The July 2010 VA examiner also noted that the Veteran had been diagnosed with an acoustic neuroma in January 2008.  The July 2010 VA examiner further reported that there was no new information available on which to make a new opinion regarding the Veteran's right ear hearing loss.  

With regard to civilian noise exposure, the Board notes that the July 2010 VA examiner reported the Veteran stated his post-service employment included construction and factory noise exposure where he did not use hearing protection.  

The Veteran was also afforded a VA examination in April 2011.  The examiner reviewed the claims file and evidence submitted since the previous VA examination.  Ultimately the examiner determined the Veteran's right ear hearing loss was not related to service as he had an acoustic neuroma which was discovered 42 years post-service and is more likely the cause of his hearing loss.

In light of all the evidence of record, the Board finds the evidence weighs against the Veteran's assertions that he suffered a right ear hearing loss disability while in-service and that any current right ear hearing loss disability is related to service.  The evidence of record does not link the noise exposure in the 1940's and the diagnosis of a right ear hearing loss disability over 40 years later.  Moreover, in reviewing the evidence described above, there is no credible evidence of continuity of symptomatology from service.  38 C.F.R. § 3.303(b).

Further, there is no evidence of record to indicate the Veteran complained of, sought treatment for, or was diagnosed with a left ear hearing loss disability until approximately 1988, at the earliest, 42 years after separation from service.  As there is no evidence of record of a right ear hearing loss disability within one year of service discharge, this does not warrant the presumption of service connection as its onset was beyond the presumptive period.  38 C.F.R. §§ 3.307, 3.309(a).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board acknowledges that the Veteran and his wife have claimed that he suffers from a right ear hearing loss disability caused in active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Furthermore, as noted above, the Board finds not credible the Veteran's claim of service connection for his right ear hearing loss disability as a result of in-service noise exposure. There are no complaints, diagnoses, or treatment for right ear hearing loss while in-service, or until over 40 years after service, with no reference to in-service noise exposure. 

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that he has a right ear hearing loss disability as the result of service.  The threshold question is whether there is sufficient evidence to establish an etiological link between the Veteran's current right ear hearing loss disability and his periods of active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim.  The Veteran has produced no competent, credible evidence or medical opinion in support of his claim that his current right ear hearing loss disability is the result of his active service.  In addition, the negative VA examiners' opinions and the length of time between the Veteran's separation from active service and first complaints of hearing loss weigh against the Veteran's claim.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, there is no presumption, and the claim for service connection for a right ear hearing loss disability is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected left ear hearing loss disability has been assigned an initial noncompensable evaluation by the RO under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations of hearing impairment in both ears.  Id.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2010).

Turning to the record, the Veteran was afforded VA examinations in July 2010 and April 2011 where the results were identical.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
LEFT
60
65
65
65
63.75

Speech audiometry revealed speech recognition ability of 88 percent in the left ear.  Since the Veteran's right ear is not service connected, a designation of I is used for this ear in Table VII.  38 C.F.R. § 4.85(f).  Entering the average pure tone threshold and speech recognition ability into Table VIA reveals the highest numeric designation of hearing impairment for the right ear is V.  38 C.F.R. § 4.85.  Entering both the category designations for each ear into Table VII results in a zero percent disability rating under Diagnostic Code 6100.
The Board notes that in the August 2010 supplemental statement of the case the RO only used Table VI to evaluate the Veteran's hearing impairment of the left ear.  This was corrected in the May 2011 supplemental statement of the case.  Since the Veteran's hearing impairment at each of the four specified frequencies was 55 decibels or more, Table VI or Table VIA was to be used, whichever resulted in the higher numeral.  38 C.F.R. § 4.86(a).  In this case, Table VIA should have been used, which resulted in a numeric designation of V, instead of III.  However, the Board notes that using V instead of III in Table VII still results in a noncompensable evaluation.

The Board is also aware of the Court's decision in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  While not argued by the Veteran's representative, the Board notes that both the August 2008, July 2010, and April 2011 VA examination reports document the Veteran's complaints of difficulty hearing and poor social interactions due to his hearing impairment.

The Board acknowledges the Veteran's statements that his left ear hearing loss disability warrants a compensable disability evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected left ear hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative audiological evidence of record to support an initial compensable evaluation for the Veteran's left ear hearing loss disability at any time during this appeal period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his left ear hearing loss disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his left ear hearing loss disability.  

The Veteran has indicated his left ear hearing loss disability causes difficulty in understanding conversations and results in poor social functioning.  As noted above, any functional limitation is already contemplated in the ratings assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to an initial compensable evaluation for a left ear hearing loss disability is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


